Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 16-18, is/are rejected under 35 U.S.C. 103(a)(1) as being unpatentable by SHIVARAMAN et al (Pub. No.:  US 2021/0111179) in view of Ochiai (US Patent 6,043,526).

3. 	Regarding independent claim 16, SHIVARAMAN et al teaches a system (Fig. 9) comprising: a memory (Fig. 7, #708) to store instructions; a processor circuitry (Fig. 7, #704) to execute instructions (see Fig. 7); and Docket No.: 12.P014US48a wireless interface (Fig. 9, #906, paragraph [0068]) to allow the processor circuitry (Fig. 9, #904) to communicate (Fig. 7) with another device (Fig. 9, other devices in Fig. 9), wherein the memory includes: a node (Fig. 3, source/drain of #306 connect (1,1,1) for example); a first capacitor (Fig. 3, capacitor (1,1,1) for example) comprising non-linear polar material (Fig. 3, #302, paragraph [0040] where ferroelectric storage device is a non-linear polar material), the first capacitor (Fig. 3, capacitor (1,1,1) for example) having a first terminal (Fig. 3, where capacitors connected to source/drain side of #306 for example) coupled to the node (Fig. 3, source/drain of #306 connect (1,1,1) for example) and a second terminal (Fig. 3, capacitors connected to all plate lines considered as 2nd terminal) coupled to a first plate-line (Fig. 3, PL1 for example); a second capacitor (Fig. 3, capacitors connected to PL2 for example) comprising the non-linear polar material (Fig. 3, #302, paragraph [0040] where ferroelectric storage device is a non-linear polar material), the second capacitor (Fig. 3, capacitors connected to PL2 for example) having a first terminal (Fig. 3, where capacitors connected to source/drain side of #306 for example) coupled to the node (Fig. 3, source/drain of #306 connect (1,1,1) for example) and a second terminal (Fig. 3, capacitors connected to all plate lines considered as 2nd terminal) coupled to a second plate-line (Fig. 3, PL2); and a transistor (Fig. 3, #306) coupled to the node (Fig. 3, source/drain of #306 connect (1,1,1) for example) and a bit-line (Fig. 3, BL1 for example), wherein the transistor (Fig. 3, #306) is controllable by a word-line (Fig. 3, WL1 for example).  
wherein the first capacitor (Fig. 3, capacitor (1,1,1) for example) or the second capacitor (Fig. 3, capacitors connected to PL2 for example) comprises: a first layer (Fig. 2, #222) comprising a first conductive material (Fig. 2, #222), wherein the first layer (Fig. 2, #222)  is adjacent to the first terminal (Fig. 2, where #224 contacts #220) of the first capacitor(Fig. 3, capacitor (1,1,1) for example); a second layer (Fig. 2, #224) comprising the non-linear polar material (Fig. 2, #224, paragraph [0038], lines 5-6), wherein the second layer (Fig. 2, #224) is adjacent (Fig. 2, where #224 contacts #220)  to the first layer (Fig. 2, #222); and 
SHIVARAMAN et al is silent with respect to a third layer comprising a second conductive material, wherein the third layer is adjacent to the second layer, wherein the second layer is between the first layer and third layer, wherein the first plate-line is partially adjacent to the third layer.
Ochiai et al teaches a third layer (Fig. 3, #26) comprising a second conductive material (Fig. 3, #26, column 4, lines 63-66, where lower electrode could use Ru and upper electrode could use Ir), wherein the third layer is adjacent (see Fig. 3, where #26 is adjacent to #25, column 6, lines 3-6) to the second layer (Fig. 3, #25), wherein the second layer (Fig. 3, #25) is between the first layer and third layer (se Fig. 3), wherein the first plate-line (Fig. 3, #29, column 6, lines 22) is partially adjacent (see Fig. 3, #29 and #26) to the third layer (Fig. 3, #26).

It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Ochiai et al to the teaching of SHIVARMAN et al and such 
that is a design choice and this adding a third layer contact would help plate line to conduct.


    PNG
    media_image1.png
    667
    994
    media_image1.png
    Greyscale

4. 	 Regarding claim 17, SHIVARAMAN et al teaches the first capacitor (Fig. 3, capacitor (1,1,1) for example) and the second capacitor (Fig. 3, capacitors connected to PL2 for example) are vertically stacked over one another (see Fig. 1A, Fig. 3, #116).  
5. 	Regarding claim 18, SHIVARAMAN et al teaches the first capacitor (Fig. 3, capacitor (1,1,1) for example) and the second capacitor (Fig. 3, capacitors connected to PL2 for example) are pillar capacitors that are cylindrical in shape (see Fig. 1B, Fig. 1C), wherein the first capacitor (Fig. 3, capacitor (1,1,1) for example) and the second capacitor (Fig. 3, capacitors connected to PL2 for example) stacked one over another such that the first terminals (Fig. 3, where capacitors connected to source/drain side of #306 for example) of the first capacitor (Fig. 3, capacitor (1,1,1) for example) and the second capacitor (Fig. 3, capacitors connected to PL2 for example) is a conducting electrode that passes through centers (see Fig. 1A) of the first capacitor (Fig. 3, capacitor (1,1,1) for example) and the second capacitor (Fig. 3, capacitors connected to PL2 for example).  
6.	Claim 19-20, is/are rejected under 35 U.S.C. 103(a)(1) as being unpatentable by SHIVARAMAN et al (Pub. No.:  US 2021/0111179) in view of Evans, JR et al (Pub. No.:  US 2012/0134196) and further in view of Ochiai (US Patent 6,043,526).

7. 	Regarding independent claim 19, SHIVARAMAN et al teaches a node (Fig. 3, source/drain of #306 connect (1,1,1) for example); a first capacitor (Fig. 3, capacitor (1,1,1) for example) comprising non-linear polar material (Fig. 3, #302, paragraph [0040] where ferroelectric storage device is a non-linear polar material), the first capacitor (Fig. 3, capacitor (1,1,1) for example) having a first terminal (Fig. 3, where capacitors connected to source/drain side of #306 for example) coupled to the node (Fig. 3, source/drain of #306 connect (1,1,1) for example) and a second terminal (Fig. 3, capacitors connected to all plate lines considered as 2nd terminal) coupled to a first plate-line (Fig. 3, PL1 for example); a second capacitor (Fig. 3, capacitors connected to PL2 for example) comprising the non-linear polar material (Fig. 3, #302, paragraph [0040] where ferroelectric storage device is a non-linear polar material), the second capacitor (Fig. 3, capacitors connected to PL2 for example) having a first terminal (Fig. 3, where capacitors connected to source/drain side of #306 for example) coupled to the node (Fig. 3, source/drain of #306 connect (1,1,1) for example) and a second terminal (Fig. 3, capacitors connected to all plate lines considered as 2nd terminal) coupled to a second plate-line (Fig. 3, PL2); and a transistor (Fig. 3, #306) coupled to the node (Fig. 3, source/drain of #306 connect (1,1,1) for example) and a bit-line (Fig. 3, BL1 for example), wherein the transistor (Fig. 3, #306) is controllable by a word-line (Fig. 3, WL1 for example), wherein the non-linear polar material (Fig. 3, #302, paragraph [0040] where ferroelectric storage device is a non-linear polar material) store states in the first capacitor (Fig. 3, capacitor (1,1,1) for example) or the second capacitor (Fig. 3, capacitors connected to PL2 for example).  
SHIVARAMAN et al is silent with respect to circuitry to partially polarize the non-linear polar material to store multi-level states in the capacitor.
Evans JR et al teaches circuitry (Fig. 10, #111) to partially polarize (paragraph [0049], lines 2-4) the non-linear polar material (Fig. 10, #117) to store multi-level states (Fig. 10, #117, paragraph [0053], line 1) in the capacitor.
Both Shivaraman et al and Evans JR et al are silent with respect to a third layer comprising a second conductive material, wherein the third layer is adjacent to the second layer, wherein the second layer is between the first layer and third layer, wherein the first plate-line is partially adjacent to the third layer.
Ochiai et al teaches a third layer (Fig. 3, #26) comprising a second conductive material (Fig. 3, #26, column 4, lines 63-66, where lower electrode could use Ru and upper electrode could use Ir), wherein the third layer is adjacent (see Fig. 3, where #26 is adjacent to #25, column 6, lines 3-6) to the second layer (Fig. 3, #25), wherein the second layer (Fig. 3, #25) is between the first layer and third layer (se Fig. 3), wherein the first plate-line (Fig. 3, #29, column 6, lines 22) is partially adjacent (see Fig. 3, #29 and #26) to the third layer (Fig. 3, #26).

It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Ochiai et al to the teaching of SHIVARMAN et al and Evan JR et al such that multi-state memory cell can store plurality values in each cell.

8. 	Regarding claim 20, SHIVARAMAN et al teaches the first plate-line (Fig. 3, PL1 for example) is applied with different voltages at different times (see Fig. 4B, PL1 for example with -VPGM/2 at programming phase) to create partially polarized states in the non-linear polar material (Fig. 3, #302, paragraph [0040] where ferroelectric storage device is a non-linear polar material) of the Docket No.: 12.P014US49first capacitor (Fig. 3, capacitor (1,1,1) for example), or wherein the first plate-line (Fig. 3, PL1 for example) is applied with a constant voltage via a time pulse having different widths to create partially polarized states (see Fig. 4B, PL1 for example with -VPGM/2 at programming phase) in the non-linear polar material (Fig. 3, #302, paragraph [0040] where ferroelectric storage device is a non-linear polar material) of the first capacitor (Fig. 3, capacitor (1,1,1) for example).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 1-3, 6-15, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable by SHIVARAMAN et al (Pub. No.:  US 2021/0111179) in view of Nakamura et al (US Patent 5, 383,150) and further in view of Ochiai (US Patent 6,043,526).

11.	Regarding independent claim 1, SHIVARAMAN et al teaches a bit cell apparatus comprising: a node (Fig. 3, source/drain of #306 connect (1,1,1) for example); a first capacitor (Fig. 3, capacitor (1,1,1) for example) comprising non-linear polar material (Fig. 3, #302, paragraph [0040] where ferroelectric storage device is a non-linear polar material), the first capacitor (Fig. 3, capacitor (1,1,1) for example) having a first terminal (Fig. 3, where capacitors connected to source/drain side of #306 for example) coupled to the node (Fig. 3, source/drain of #306 connect (1,1,1) for example) and a second terminal (Fig. 3, capacitors connected to all plate lines considered as 2nd terminal) coupled to a first plate-line (Fig. 3, PL1 for example); a second capacitor (Fig. 3, capacitors connected to PL2 for example) comprising the non-linear polar material (Fig. 3, #302, paragraph [0040] where ferroelectric storage device is a non-linear polar material), the second capacitor (Fig. 3, capacitors connected to PL2 for example) having a first terminal (Fig. 3, where capacitors connected to source/drain side of #306 for example) coupled to the node (Fig. 3, source/drain of #306 connect (1,1,1) for example) and a second terminal (Fig. 3, capacitors connected to all plate lines considered as 2nd terminal) coupled to a second plate-line (Fig. 3, PL2); and a transistor (Fig. 3, #306) coupled to the node (Fig. 3, source/drain of #306 connect (1,1,1) for example) and a bit-line (Fig. 3, BL1 for example), wherein the transistor (Fig. 3, #306) is controllable by a word-line (Fig. 3, WL1 for example).  
wherein the first capacitor (Fig. 3, capacitor (1,1,1) for example) or the second capacitor (Fig. 3, capacitors connected to PL2 for example) comprises: a first layer (Fig. 2, #222) comprising a first conductive material (Fig. 2, #222), wherein the first layer (Fig. 2, #222)  is adjacent to the first terminal (Fig. 2, where #224 contacts #220) of the first capacitor(Fig. 3, capacitor (1,1,1) for example); a second layer (Fig. 2, #224) comprising the non-linear polar material (Fig. 2, #224, paragraph [0038], lines 5-6), wherein the second layer (Fig. 2, #224) is adjacent (Fig. 2, where #224 contacts #220)  to the first layer (Fig. 2, #222); and 
SHIVARAMAN et al is silent with respect to multiple capacitors as a bit cell 
Nakamura et al teaches multiple capacitors as a bit cell (see Fig .1)
Both SHIVARAMAN et al and Nakamura et al are silent with respect to a third layer comprising a second conductive material, wherein the third layer is adjacent to the second layer, wherein the second layer is between the first layer and third layer, wherein the first plate-line is partially adjacent to the third layer.
Ochiai et al teaches a third layer (Fig. 3, #26) comprising a second conductive material (Fig. 3, #26, column 4, lines 63-66, where lower electrode could use Ru and upper electrode could use Ir), wherein the third layer is adjacent (see Fig. 3, where #26 is adjacent to #25, column 6, lines 3-6) to the second layer (Fig. 3, #25), wherein the second layer (Fig. 3, #25) is between the first layer and third layer (se Fig. 3), wherein the first plate-line (Fig. 3, #29, column 6, lines 22) is partially adjacent (see Fig. 3, #29 and #26) to the third layer (Fig. 3, #26).

It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Ochiai et al to the teaching of SHIVARMAN et al and Nakamura et al such that this kind cell would help memory switch from ferroelectric mode into DRAM mode.


    PNG
    media_image1.png
    667
    994
    media_image1.png
    Greyscale


12. 	Regarding claim 2, SHIVARAMAN et al teaches the first capacitor (Fig. 3, capacitor (1,1,1) for example) and the second capacitor (Fig. 3, capacitors connected to PL2 for example) are vertically stacked over one another (see Fig. 1A, Fig. 3, #116).  
13. 	Regarding claim 3, SHIVARAMAN et al teaches the first capacitor (Fig. 3, capacitor (1,1,1) for example) and the second capacitor (Fig. 3, capacitors connected to PL2 for example) are pillar capacitors that are cylindrical in shape (see Fig. 1B, Fig. 1C), wherein the first capacitor (Fig. 3, capacitor (1,1,1) for example) and the second capacitor (Fig. 3, capacitors connected to PL2 for example) stacked one over another such that the first terminals (Fig. 3, where capacitors connected to source/drain side of #306 for example) of the first capacitor (Fig. 3, capacitor (1,1,1) for example) and the second capacitor (Fig. 3, capacitors connected to PL2 for example) is a conducting electrode that passes through centers (see Fig. 1A) of the first capacitor (Fig. 3, capacitor (1,1,1) for example) and the second capacitor (Fig. 3, capacitors connected to PL2 for example).  
14. 	Regarding claim 6, 7 SHIVARAMAN et al teaches first capacitor (Fig. 3, capacitor (1,1,1) for example), the second capacitor (Fig. 3, capacitors connected to PL2 for example).
SHIVARAMAN et al is silent with respect to the logic to refresh a first charge on the memory cells, and to refresh a second charge on in an active mode, and the logic is to refresh periodically.  
Nakamura et al teaches the logic to refresh a first charge on the memory cells, and to refresh a second charge on in an active mode, and the logic is to refresh periodically (column 6, lines 50-68).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Nakamura et al to the teaching of SHIVARMAN et al such that refresh would help memory switch from ferroelectric mode into DRAM mode.
15. 	 Regarding claim 8, SHIVARAMAN et al teaches the first plate-line (Fig. 3, PL1 for example), the second plate-line (Fig. 3, PL2), and the word- line are parallel relative to one another (see Fig. 3).  
16. 	Regarding claim 9, SHIVARAMAN et al teaches the first plate-line (Fig. 3, PL1 for example), the second plate-line (Fig. 3, PL2), and the bit- line are parallel relative to one another (see Fig. 1A, Fig. 3).  
17. 	Regarding claim 10, SHIVARAMAN et al teaches the first capacitor (Fig. 3, capacitor (1,1,1) for example) and the second capacitor (Fig. 3, capacitors connected to PL2 for example) are planar capacitors, wherein the first capacitor (Fig. 3, capacitor (1,1,1) for example) and the second capacitor (Fig. 3, capacitors connected to PL2 for example) are stacked one over another (see Fig. 1A) such that the first terminals (Fig. 3, where capacitors connected to source/drain side of #306 for example, Fig. 1A, Node) of the first capacitor (Fig. 3, capacitor (1,1,1) for example) and the second capacitor (Fig. 3, capacitors connected to PL2 for example) are coupled through a via (see Fig. 1A).  
18. 	Regarding claim 11, SHIVARAMAN et al teaches the non-linear polar material (Fig. 3, #302, paragraph [0040] where ferroelectric storage device is a non-linear polar material) includes one of: ferroelectric material (Fig. 3, paragraph [0021], lines 1-2), paraelectric material, or non-linear dielectric.  
19. 	Regarding claim 12, SHIVARAMAN et al teaches the non-linear polar material (Fig. 3, #302, paragraph [0040] where ferroelectric storage device is a non-linear polar material) of the first capacitor (Fig. 3, capacitor (1,1,1) for example) is partially polarized to store multiple data values (Fig. 3where one capacitor stores partial value of the whole values if whole row controlled by one access transistor #306 as one cell).  
20. 	Regarding claim 13, SHIVARAMAN et al teaches the first plate-line (Fig. 3, PL1 for example) is applied with different voltages at different times (see Fig. 4A, Fig. 4B) to create partially polarized states in the non-linear polar material (Fig. 3, #302, paragraph [0040] where ferroelectric storage device is a non-linear polar material) of the first capacitor (Fig. 3, capacitor (1,1,1) for example).  
21. 	Regarding claim 14, the first plate-line (Fig. 3, PL1 for example) is applied with a constant voltage via a time pulse having different widths (see Fig. 4B, PL1 for example with -VPGM/2 at programming phase) to create partially polarized states in the non-linear polar material of the first capacitor (Fig. 3, capacitor (1,1,1) for example).  
22. 	Regarding claim 15, SHIVARAMAN et al teaches the ferroelectric material (Fig. 3, paragraph [0021], lines 1-2) includes one of: Bismuth ferrite (BFO) with a doping material where in the doping material is one of Lanthanum, or elements from lanthanide series of periodic table; Lead zirconium titanate (PZT), or PZT with a doping material, wherein the doping material is one of La, Nb; relaxor ferroelectric which includes one of lead magnesium niobate (PMN), lead magnesium niobate-lead titanate (PMN-PT), lead lanthanum zirconate titanate (PLZT), lead scandium niobate (PSN), Barium Titanium-Bismuth Zinc Niobium Tantalum (BT- BZNT), or Barium Titanium-Barium Strontium Titanium (BT-BST); perovskite includes one of: BaTiO3, PbTiO3, KNbO3, or NaTaO3; hexagonal ferroelectric includes one of: YMnO3, or LuFeO3; hexagonal ferroelectrics of a type h-RMnO3, where R is a rare earth element which includes one of: cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb), or yttrium (Y); Hafnium (Hf), Zirconium (Zr), Aluminum (Al), Silicon (Si), their oxides or their alloyed oxides (see paragraph [0032], and claim 19); Hafnium oxides as Hf1-x Ex Oy, where E can be Al, Ca, Ce, Dy, er, Gd, Ge, La, Sc, Si, Sr, Sn, or Y; Al(1-x)Sc(x)N, Ga(1-x)Sc(x)N, Al(1-x)Y(x)N or Al(1-x-y)Mg(x)Nb(y)N, y doped HfO2, where x includes one of: Al, Ca, Ce, Dy, Er, Gd, Ge, La, Sc, Si, Sr, Sn, or Y, wherein 'x' is a fraction; Niobate type compounds LiNbO3, LiTaO3, Lithium iron Tantalum Oxy Fluoride, Barium Strontium Niobate, Sodium Barium Niobate, or Potassium strontium niobate; or improper ferroelectric includes one of: [PTO/STO]n or [LAO/STO]n, where 'n' is between 1 to 100.  
23. 	Regarding independent claim 21,  SHIVARAMAN et al teaches a bit cell apparatus comprising: a node (Fig. 3, source/drain of #306 connect (1,1,1) for example); a first capacitor (Fig. 3, capacitor (1,1,1) for example) comprising non-linear polar material (Fig. 3, #302, paragraph [0040] where ferroelectric storage device is a non-linear polar material), the first capacitor (Fig. 3, capacitor (1,1,1) for example) having a first terminal (Fig. 3, where capacitors connected to source/drain side of #306 for example) coupled to the node (Fig. 3, source/drain of #306 connect (1,1,1) for example) and a second terminal (Fig. 3, capacitors connected to all plate lines considered as 2nd terminal) coupled to a first plate-line (Fig. 3, PL1 for example); a second capacitor (Fig. 3, capacitors connected to PL2 for example) comprising the non-linear polar material (Fig. 3, #302, paragraph [0040] where ferroelectric storage device is a non-linear polar material), the second capacitor (Fig. 3, capacitors connected to PL2 for example) having a first terminal (Fig. 3, where capacitors connected to source/drain side of #306 for example) coupled to the node (Fig. 3, source/drain of #306 connect (1,1,1) for example) and a second terminal (Fig. 3, capacitors connected to all plate lines considered as 2nd terminal) coupled to a second plate-line (Fig. 3, PL2); and a transistor (Fig. 3, #306) coupled to the node (Fig. 3, source/drain of #306 connect (1,1,1) for example) and a bit-line (Fig. 3, BL1 for example), wherein the transistor (Fig. 3, #306) is controllable by a word-line (Fig. 3, WL1 for example).  
wherein the first capacitor (Fig. 3, capacitor (1,1,1) for example) wherein the first capacitor comprises multiple layers (see Fig. 2, #222, #224 and #202); and 
SHIVARAMAN et al is silent with respect to multiple capacitors as a bit cell 
Nakamura et al teaches multiple capacitors as a bit cell (see Fig .1)
Both SHIVARAMAN et al and Nakamura et al are silent with respect to the non-linear polar material is between two layers of the multiple layers.  
Ochiai teaches the non-linear polar material is between two layers of the multiple layers (see Fig. 3, #23, #25, #26, where #25 is the ferroelectric layer).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Ochiai et al to the teaching of SHIVARMAN et al and Nakamura et al such that this kind cell would help memory switch from ferroelectric mode into DRAM mode.

24. 	Regarding claim 22-25, Both SHIVARAMAN et al and Nakamura et al teaches all limitation above.
Both SHIVARAMAN et al and Nakamura et al are silent with respect to individual layers of the multiple layers have different circumferences, a center layer of the multiple layers is the first terminal; wherein an outer layer of the multiple layers is the second terminal, where individual layers of the multiple layers are planar layers; wherein the multiple layers are configured in an inverted U-shape, wherein a lower center region of the inverted U-shape is the first terminal and wherein a top surface of the inverted U-shape is the second terminal.  
Ochiai teaches individual layers of the multiple layers have different circumferences (see Fig. 3, #23, #25, #26, and column 3, lines 57-60) a center layer of the multiple layers is the first terminal; wherein an outer layer of the multiple layers is the second terminal (see Fig. 3, where #23 is the layer coupled to source of the transistor and #26 is the layer coupled to #29, the plate line); where individual layers of the multiple layers are planar layers (see Fig. 3); wherein the multiple layers (Fig. 3, #23, #25, #26) are configured in an inverted U-shape (see Fig. 3, #23, #25, #26), wherein a lower center region of the inverted U-shape is the first terminal and wherein a top surface of the inverted U-shape is the second terminal (see Fig. 3, where #23 is the layer coupled to source of the transistor and #26 is the layer coupled to #29, the plate line).
.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Ochiai et al to the teaching of SHIVARMAN et al and Nakamura et al such that this kind cell would help memory switch from ferroelectric mode into DRAM mode.


Allowable Subject Matter
25.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
26.	With respect to claims 4, there is no teaching, suggestion, or motivation for combination in the prior art the first capacitor or the second capacitor comprises:  fourth layer comprising a fourth  conductive material, wherein the fourth conductive material is adjacent to the first layer and the second layer such that the fourth layer is between the first layer and the second layer; and  a fifth layer comprising a fifth conductive material, wherein the fifth conductive material is adjacent to the third layer and the second layer such that the fifth layer is between the third layer and the second layer.  
27.	With respect to dependent claims 5, since this claim is depending on claim 4, therefore claim 5 is allowable subject matter. 

Responding to Amendment
28.	Applicant’s argument filed on 08/18/2022 with respect to claims 1-20 have been fully considered but they are persuasive, a new ground(s) of rejection is introduced.




Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
08/26/2022
/HAN YANG/
Primary Examiner, Art Unit 2824